Citation Nr: 0309530	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  03-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizure disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for lymphadema.

6.  Entitlement to service connection for a right wrist 
disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision that determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a seizure disorder; denied 
claims for service connection migraine headaches, Meniere's 
disease, hearing loss, lymphadema, a right wrist disability, 
and depression; and denied a claim for a TDIU rating.  


REMAND

In correspondence received by the Board in May 2003, the 
veteran indicated that she wanted a hearing at the RO before 
a member of the Board.  Such a hearing must be scheduled by 
the RO. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).

In view of the foregoing, the case is remanded for the 
following action:

The RO should ascertain whether the 
veteran wants an in-person hearing 
before a Board member at the RO (i.e., 
Travel Board hearing) or whether she 
wants a Board hearing at the RO by 
videoconference.  The RO should then 
schedule the appropriate Board hearing.  
After completing necessary action on 
this Board hearing request, the RO 
should return the case to the Board, in 
accordance with appellate procedures. 


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

